I agree with the analysis and disposition of this case by the majority.  I write separately only to clarify my position regarding the potential liability of the appellees for the overstated valuation of the inventory.  The inventory was conducted by an outside firm.  At some point, the bookkeeper for Trac-Line had discovered the discrepancy.  The bookkeeper had informed the appellees of the problem and was awaiting instruction from them so she could do her year end report.  The fact which still needs to be determined is when appellees knew of this discrepancy.  In other words, did appellees know of this discrepancy in time to tell the appellant prior to appellant's purchase of the interest in Trac-Line.